Title: To Benjamin Franklin from Sartine, 24 November 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 24 9bre. 1779.
J’ai reçu, Monsieur,avec la lettre que vous m’avez fait l’honneur de m’écrire le 17. de ce mois par laquelle vous me demandez la liberté du Sr. John Stephenson Captne. du navire anglois la Sailli et prisonnier à Angers. L’intérêt que vous prenez à ce prisonnier m’engage a donner des ordres pour qu’il soit mis en liberté.
Le Sr. Cradock Taylard Americain pour lequel vous demandez la même grace doit avoir été changé contre les prisonniers François detenus à Mahon, ou S’il n’étoit pas encore repassé dans cette Isle, il doit être renvoyé incessamment suivant l’accord fait entre la Cour de France et celle de Londres par [pour] le renvoi mutuel des prisonniers detenus sur les côtes de la mediterannée.
A l’Egard des six autres Americains qui se sont échappés sur un cannot des côtes d’angleterre et qui ont debarqué sur les côtes de France, que vous m’avez positivement designés, vous concevez, Monsieur, que les Administrateurs ont du soupçonner leur qualité et prendre la precaution de les faire arrêter. Mais d’apres votre Reclamation je donne les Ordres nécessaires pour qu’il leur soit permis de s’embarquer sur un batiment Americain ainsi que vous me le proposez. Le Canot sur lequel ils ont abordé en France, peut être regardé comme une prise faite par des Sujets des Etats Unis sans Lettre de Marque, et pour lors il devroit être remis à votre Disposition, et pour lors vous étez libre d’en faire le don à ces Americains, si toutefois l’amiraute n’a dressé ni envoyé au Conseil des prises aucune procédure relative à ce bâtiment, dans ce cas, Monsieur, il conviendroit que vous voulussiez bien vous addresser à M. L’Amiral et l’instruire des faits qui confirmeront la Deposition, que les 6. Americains, ont du faire lorsqu’ils auront été interrogés.
J’ai l’honneur d’etre avec la Consideration la plus distinguée, Monsieur, votre tres humble et très obeissant Serviteur,
(signé) De Sartine
M. Franklin
